NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                            FILED
                            FOR THE NINTH CIRCUIT
                                                                            OCT 01 2015
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
KENNETH NOGLE,                                   No. 13-15635

              Plaintiff - Appellant,             D.C. No. 2:10-cv-01092-KJD

 v.
                                                 MEMORANDUM*
BEECH STREET CORPORATION,

              Defendant - Appellee.


                   Appeal from the United States District Court
                             for the District of Nevada
                  Kent J. Dawson, Senior District Judge, Presiding

                      Argued and Submitted August 12, 2015
                            San Francisco, California

Before: KOZINSKI and TALLMAN, Circuit Judges and RAYES,** District Judge.


      The district court properly found no genuine issue of material fact

concerning whether plaintiff Kenneth Nogle’s complaint against defendant Beech


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.


        **
             The Honorable Douglas L. Rayes, United States District Judge for the
District of Arizona, sitting by designation.
Street Corporation (“Beech Street”) was barred by the two-year statute of

limitations applicable to negligence actions in Nevada. See Nev. Power Co. v.

Monsanto Co., 955 F.2d 1304, 1306–07 (9th Cir. 1992); Nev. Rev. Stat. §

11.190(4)(e). Under Nevada’s discovery rule, the statute of limitations is tolled

until the injured party discovers or reasonably should have discovered facts giving

rise to his cause of action. Peterson v. Bruen, 792 P.2d 18, 20 (Nev. 1990).

      The district court properly found that Nogle had sufficient information

available to him in March 2008 to investigate and identify Beech Street as a

potential defendant. Specifically, Nogle should have discovered Beech Street’s

role in assuring the quality of the endoscopy provider by pursuing leads from

information contained in at least three documents: 1) the pre-approval letter from

November 6, 2006, 2) the 2007 Summary Plan Description, and 3) the insurance

card. Accordingly, Nogle’s September 8, 2010 complaint against Beech Street was

untimely because it was filed more than two years after he reasonably should have

known that he had a cause of action against Beech Street.

      AFFIRMED.




                                          2